 


113 HR 4017 RH: To designate a peak located in Nevada as “Mount Reagan”.
U.S. House of Representatives
2014-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
House Calendar No. 117 
113th CONGRESS 2d Session 
H. R. 4017 
[Report No. 113–505] 
IN THE HOUSE OF REPRESENTATIVES 
 
February 6, 2014 
Mr. Heck of Nevada introduced the following bill; which was referred to the Committee on Natural Resources 
 
 
June 30, 2014 
Additional sponsors: Mr. Nugent, Mr. Griffith of Virginia, and Mr. Daines 
 
 
June 30, 2014 
Referred to the House Calender and ordered to be printed 
 
A BILL 
To designate a peak located in Nevada as Mount Reagan. 
 
 
1.Designation of Mount Reagan 
(a)DesignationThe peak in the State of Nevada located at N 36.18804 W 114.99815 shall be designated as Mount Reagan.  
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the peak referred to in subsection (a) shall be deemed to be a reference to Mount Reagan.  
 
 
June 30, 2014 
Referred to the House Calender and ordered to be printed 
